Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s preliminary amendment of 1 March 2021, in which claims 1-15 have been cancelled, and new claims 16-23 have been added, is acknowledged.
Claims 16-23 are pending in the instant application. 
Claims 16-23 are being examined herewith.
Priority
This application is a Continuation of U.S. Patent Application 16/129,589, filed on 12 September 2018, now abandoned, which is a Continuation of U.S. Patent Application 15/456,182, filed on 10 March 2017, now U.S. patent 10,105,346, which is a Continuation of U.S. Patent Application 13/881,609, filed 16 April 2014, now U.S. Patent 9,663,484, which is a National Stage entry of International Application PCT/US11/058815, filed on 1 November 2011, which claims the benefit of priority to U.S. Provisional Patent Application 61/408,972, filed on 1 November 2010. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heaton et al. (US 2006/0074126, published on 6 April 2006, cited in IDS). 
Heaton teaches a compound of formula I, effective as an anti-cancer [0005] agent,

    PNG
    media_image1.png
    319
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    295
    804
    media_image2.png
    Greyscale
. 
Importantly, Heaton teaches [0136] that the compounds of formula (I) include two chiral centers; the invention includes all the diastereoisomers of a compound of formula (I) as well as mixtures thereof in any proportions. Heaton teaches [0136] that methods of separating enantiomers and diastereoisomers are well known to a person skilled in the art.
Heaton teaches that the chroman derivatives are cytotoxic against a number of cancer cell lines, such as breast cancer, ovarian cancer, and pancreatic cancer, as in instant claims 21, 22, and Heaton teaches that the active compounds are effective in treating pancreatic cancer in vivo (Figures 5-7, [0042]-[0044]).
Heaton teaches [0053]-[0057] that the compounds of the invention have chemo-sensitizing activity and convert cancerous cells from a state of chemo-resistance to a chemo-sensitivity state [0056], as in instant claims 19, 20.
Heaton teaches that the compounds of the invention are used to treat cancer either alone, or in combination with other anti-cancer agents [0060]-[0061], such as gemcitabine ([0266], Table 9) or paclitaxel ([0267] and Table 10), as in instant claim 23.
Heaton specifically teaches ([0194]) a compound of formula (I) such as, for example, compound HHC (page 7, left column) below, 

    PNG
    media_image3.png
    362
    563
    media_image3.png
    Greyscale

or its preferred cis isomer ([0139]),
wherein the cis isomer of compound 11 (HHC) above is a direct structural homolog 8-H versus 8-methyl of racemic (cis+ trans) 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. 
Heaton specifically teaches that particularly preferred compounds are in the cis-conformation ([0138]-[0139]). The racemic cis isomer of compound (11) taught by Heaton is a direct structural homolog 8-H versus 8-methyl of racemic cis 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, which is a 1:1 mixture of two enantiomers, one of which is the instantly claimed d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. Thus, the instantly claimed d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol is inherently present in the racemic cis 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol.
Importantly, Heaton specifically teaches compound 16 (page 7, right column, first compound), which has a methyl substituent in the 8 position of the chroman ring, as being a particularly preferred compound.
Heaton does not specifically teach a compound which is the instantly claimed d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol in at least 90% enantiomeric excess, as in the instant claims.

Heaton does not specifically teach a kit comprising a sealable, plastic infusion bag and a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, as in instant claim 17.
Heaton does not teach administering an additional anti-cancer agent such as cisplatin or paclitaxel or gemcitabine to d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, in a method of treating cancer, as in instant claim 23.
It would have been obvious for a person of ordinary skill in the art to use the teachings of Heaton to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to prepare d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol in enantiomerically pure form and use said compound to treat cancer, because Heaton broadly teaches a compound of formula (I) or an enantiomer thereof, which encompasses the instantly claimed compound, useful to treat cancer. Further, the person of ordinary skill in the art would have been motivated to prepare a methyl homolog of compound cis HHC wherein a methyl group is present the position 8 of the chroman ring, separate the racemic cis isomer into individual enantiomers and use such enantiomer to treat cancer, because Heaton specifically teaches that methyl substitution in the 8 position of the chroman ring results in a particularly preferred anti-cancer compound, and Heaton also teaches that the invention extends to isolated enantiomers of a compound of formula (I). In the absence of unexpected results, stereoisomers are considered obvious variants of each other. "Compounds which are position isomers 
Further, it would have been obvious for a person of ordinary skill in the art to add a chemotherapeutic agent such as cisplatin or paclitaxel or gemcitabine to d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, because Heaton teaches that the compounds of the invention are used in combination with cisplatin, gemcitabine or paclitaxel against cancer cell lines. Thus, the person of ordinary skill in the art would have added cisplatin or paclitaxel or gemcitabine to a chroman derivative from the genus of compounds of formula (I) taught by Heaton, with the expectation that the resulting combination will have improved anticancer activity. 
Furthermore, it would have been obvious for a person of ordinary skill in the art to use d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol in enantiomerically pure form to treat human breast cancer or ovarian cancer, because Heaton teaches that the chroman derivatives are cytotoxic against a number of cancer cell lines, such as breast cancer, ovarian cancer, and pancreatic cancer, and Heaton teaches that the active compounds are effective in treating pancreatic cancer in vivo. Thus, the person of ordinary skill in the art would have used a chroman derivative taught by Heaton to treat other types of cancer, such as breast cancer or ovarian cancer, with a reasonable expectation of success. 
Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a kit comprising a sealable, plastic infusion bag and the instantly claimed compound, in order to In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.
As such, claims 16-23 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-31 of co-pending US patent application 17/193,335 (not yet published, cited in PTO-892). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 20-31 of co-pending US patent application 17/193,335 anticipate or render obvious the instant claims.
Claims  20-31 of co-pending US patent application 17/193,335 are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.

As such, claims 20-31 of co-pending US patent application 17/193,335 anticipate or render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 10,973,799 (cited in PTO-892). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.
Claims 1-9 of US patent 10,973,799 are drawn to a method of treating breast cancer in an individual in need thereof comprising administering to the individual a pharmaceutical composition comprising i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess and ii) a cyclodextrin.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.


Claims 1-15 of US patent 10,369,132 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, a cyclodextrin which is SBE7--CD, and a liquid vehicle, and to a method of treating cancer with said composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-15 of US patent 10,369,132 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9,981,936 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.
Claims 1-14 of US patent 9,981,936 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and a cyclodextrin, and to a method of treating cancer with such a composition.

As such, claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 9,708,283 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.
Claims 1-11 of US patent 9,708,283 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and about 28 to 32% w/v SBE7-beta-CD (SBE7-beta-CD is a cyclodextrin), and to a method of treating cancer with such a composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Thus, claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 10,105,346 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of US patent 10,105,346 anticipate or render obvious the instant claims.

The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-8 of US patent 10,105,346 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 9,663,484 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of US patent 9,663,484 anticipate or render obvious the instant claims.
Claims 1-8 of US patent 9,663,484 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and to a method of treating cancer with such a composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Thus, claims 1-8 of US patent 9,663,484 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 8,084,628 (cited in IDS). 
Claims 1-13 of US patent 8,084,628 are drawn to a method of treating cancer with a compound from a genus of compounds encompassing the instant d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol; claims 2, 11, 12 are drawn to a method of treating cancer with a –OMe versus -OH homolog (cis + trans) of the instantly claimed compound. 
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Thus, claims 1-13 of US 8,084,628 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent 8,163,795 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of US patent 8,163,795 anticipate or render obvious the instant claims.
Claims 1-18 of US patent 8,163,795 are drawn to a method of treating cancer with a compound of formula (I), which encompasses 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. The Specification of US patent 8,163,795 teaches (column 12, lines 35-36) that the invention encompasses compounds of formula (I), with cis isomers being preferred, and enantiomers thereof.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 


Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9 of US patent 8,080,675 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 9 of US patent 8,080,675 render obvious the instant claims.
Claims 1, 8, 9 of US patent 8,080,675 are drawn to compounds which of formula I, which include 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. The Specification of US patent 8,080,675 teaches that the compounds of formula (I), and their preferred cis isomers, and their enantiomers, are useful to treat cancer.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
It would have been obvious for a person of ordinary skill in the art to use an enantiomer of a cis isomer of a compound of claims 1, 8, 9 of US patent 8,080,675, to treat cancer. 
Thus, claims 1, 8, 9 of US patent 8,080,675 render obvious the instant claims.
For similar reasons, claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-15 of U.S. patent 8,461,361 (cited in IDS), over claims 1-19 of US patent 8,957,109 (cited in IDS) and over claims 1-10 of U.S. patent 9,198,895 (cited in IDS).
Conclusion
Claims 16-23 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627